


FIRST AMENDED AND RESTATED

INVENTORY FINANCING

AND SECURITY AGREEMENT




THIS FIRST AMENDED AND RESTATED INVENTORY FINANCING AND SECURITY AGREEMENT (the
“Agreement”) is made effective as of May 29, 2015, by and between The Rushcap
Group, Inc., a corporation with a mailing address of 160 Summit Avenue,
Montvale, New Jersey 07645 (the “Secured Party”) and ENVIRONMART INDUSTRIES,
INC. (“DEBTOR”), a New Hampshire corporation and wholly owned subsidiary of
Environmental Science and Technologies, Inc. (“EST”), with a mailing address of
4 Wilder Drive #7, Plaistow, New Hampshire 03865 (the “Debtor”).  This first
amended and restated Inventory Financing and Security Agreement amends and
restates in its entirety that certain Inventory Financing and Security Agreement
dated September 26, 2014 between Secured party and EST (which agreement was
subsequently assigned by EST to Debtor (and assumed by Debtor), a wholly owned
subsidiary of EST.




W I T N E S S E T H:




WHEREAS, the Debtor is in need of financing to fund the purchase of inventory
for resale to its customers, and the Secured Party is willing to provide such
financing to the Debtor upon the terms and conditions set forth in this
Agreement and in that certain Amended and restated Revolving Line of Credit
Note, dated as of even date herewith, made by the Debtor in favor of the Secured
Party in the principal amount of Seven Hundred Fifty Thousand Dollars ($750,000)
(the “Note”); and




WHEREAS, the Secured Party’s acceptance of the Note is subject to the condition,
among others, that the Debtor shall execute and deliver this Agreement and grant
the security interests hereinafter described.

 

NOW, THEREFORE, in consideration of the willingness of the Secured Party to
accept the Note and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:




1.

Extensions of Credit. Subject to the terms of this Agreement, Secured Party may
extend credit to or on behalf of the Debtor from time to time to enable Debtor
to purchase goods from its vendors in order to fulfill customer purchase orders
approved by Secured Party. Secured Party’s decision to advance funds is
discretionary on Secured Party’s part. Without limiting the discretionary nature
of this credit facility, Secured Party may, without notice to Debtor, elect not
to finance any products sold to particular Customers, or with respect to which
Secured Party feels insecure. This Agreement concerns the extension of credit,
and not the provision of goods or services. Any amounts advanced by the Secured
Party to the Debtor hereunder shall be deemed to have been advanced pursuant to
the Note and the repayments of such amounts shall be made in accordance with
this Agreement and the Note.




2.

Terms of Credit.  Any request for credit hereunder shall be made in writing by
the Debtor and shall include the following information: the amount of funds
being requested, a description of the goods to be purchased, including the
purchase price therefor, the selling price of the products to the Debtor’s
customer, and the identity and payment history of the customer to which the
goods are to be sold.  Interest shall accrue on each advance to the Debtor,
until paid in full, as follows: at the rate of 2.0% percent per month, until the
principal advanced is paid in full.  




The Debtor shall immediately authorize and direct each of its customers that
have been or will be sold products, the purchase of which was or is funded by
advances hereunder, to make all payments on account to the Secured Party at its
address set forth above.  Promptly upon receipt of payment from the customer for
the goods whose purchase was funded by advances hereunder, the Secured Party
shall apply such payment as follows: (i) an amount equal to the product of (i)
the amount of the payment received and (ii) a fraction, the numerator of which
is the purchase price for the subject inventory and the denominator of which is
the selling price of the inventory to the Debtor’s customer, plus applicable
interest as determined under the Note, shall be applied to payment of interest
and principal due under the Note, and (ii) the remaining balance shall be
remitted by the Secured Party to the Debtor. For the avoidance of doubt, if (i)
Secured Party advances $100,000 to the Debtor for the purchase of inventory,
(ii) Debtor sells those products for $140,000, and (iii) Secured Party receives
an initial payment of $75,000 from the customer within 30 days, Secured Party
would (a) apply $53,571 to principal  (representing $100,000/$140,000 X $75,000
= $53,571) (leaving a balance of $46,429 in principal), (b) apply $2,000 to
interest ($100,000 X.02 = $2,000 ), and (c) remit $19,429 to the Debtor.




Debtor shall use commercially reasonable efforts to cause its customers to make
timely payments to Secured Party of all amounts due Debtor on account.  Secured
Party shall have the right but not the obligation to commence legal action on
behalf of Debtor against any customer who fails to make timely payment to
Secured Party of amounts due to Debtor.  Debtor shall promptly forward to
Secured Party any payment that a customer should have sent to Secured Party but
mistakenly sent to Debtor.

 

Notwithstanding anything to the contrary herein, the principal amount of an
advance hereunder shall be due and payable one hundred twenty (120) days after
the date of the advance, whether or not the customer has paid for the goods
whose purchase was funded by such advance.





--------------------------------------------------------------------------------




3.

Security Interest.  As security for the Secured Obligations (as hereinafter
defined) described in Section 4 hereof, the Debtor hereby grants to the Secured
Party a security interest in and lien on the Debtor’s property, specifically
described below, as such terms may be defined pursuant to Revised Article 9 of
the Uniform Commercial Code (“UCC”), as revised pursuant to the 2000 Official
Text of the UCC, as enacted in the State of New Hampshire (hereinafter referred
to as the “Collateral”):




(a)

All inventory and supplies wherever located (including in transit), including,
but not limited to, goods, merchandise and other personal property, held for
sale or lease or furnished or to be furnished under a contract of service or
materials used or consumed in the Debtor’s business, or consigned to others or
held by others for return to the Debtor, whether now owned or subsequently
acquired or manufactured and wherever located;




(b)

All accounts, accounts receivable, demand deposits, deposit accounts, “cash
collateral” (as defined in 11 U.S.C. Section 363(a)), letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), securities and
all other investment property and supporting obligations, contracts, contract
rights, notes, bills, drafts, chattel paper (whether tangible or electronic),
acceptances, choses in action, instruments, tax refunds, insurance claims and
proceeds, health-care-insurance receivables and all other debts, obligations,
and liabilities in whatever form, owing to the Debtor from any person or entity,
rights of the Debtor, earned or to be earned, under contracts to sell goods or
render services, all of which now belong, have belonged, or will belong to the
Debtor for goods or services sold by it or for services rendered by it, together
with all guaranties and securities therefor, all right, title and interest of
the Debtor in the merchandise giving rise thereto, including the right of
stoppage in transit, and all goods subsequently acquired by the Debtor by way of
substitution, replacement, return, repossession or otherwise;




4.

Secured Obligations.  The security interest granted herein shall secure the
following (collectively the “Secured Obligations”):




(a)

The Debtor’s payment and performance under the Note together with interest and
all other amounts due thereon;




(b)

The payment of all other sums with interest and charges thereon advanced in
accordance herewith to protect the validity, security and priority of this
Security Agreement; and




(c)

All other amounts owing by the Debtor to the Secured Party, including without
limitation under the Convertible Note issued by the Debtor, dated September 3,
2014, and assigned to the Secured Party as of the date hereof (“Convertible
Note”).




5.

Warranties and Representations of the Debtor.  The Debtor warrants and
represents to the Secured Party as follows (which shall survive the execution
and delivery of this Agreement and shall be continuing warranties and
representations as long as any Secured Obligations remain outstanding):




(a)

No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or other person is required either (a) for the grant
by the Debtor of the security interests granted hereby or for the execution,
delivery or performance of this Security Agreement by the Debtor or (b) for the
perfection of or the exercise by the Secured Party of its rights and remedies
hereunder, except the filing of financing statements and the notation of liens
on certificates of title.




(b)

The Debtor has not performed any acts which might prevent the Secured Party from
enforcing any of the terms and conditions of this Security Agreement or which
would limit any of them in any such enforcement except for existing liens and
encumbrances disclosed to the Secured Party which is hereby incorporated by
reference.




(c)

The Collateral is and, if acquired hereafter, will be, lawfully owned by the
Debtor, free and clear of all liens, encumbrances and security interests, except
as may be disclosed to the Secured Party, and the Debtor will warrant and defend
title to the same against the claims and demands of all persons.




(d)

The Debtor represents and warrants to the Secured Party as follows: (i) the
Debtor is a duly formed organization of the type and organized in the
jurisdiction set forth in this Agreement (ii) the Agreement accurately sets
forth the Debtor’s place of business or, if more than one, its chief executive
office as well as the Debtor’s mailing address, if different; (iii) the Debtor
conducts business only under and through the business and trade names set forth
in the Agreement; and (iv) all other information set forth in the Agreement
pertaining to the Debtor is accurate and complete.





2




--------------------------------------------------------------------------------




6.

Affirmative Covenants of the Debtor.  




(a) The Debtor shall promptly notify and provide the Secured Party with a
complete description of the opening of any new places of business, the closing
of any existing places of business, the conduct of business under any names or
through any entities other than those set forth herein and the relocation of any
of the Collateral to any new place of business which would affect the financing
statements filed by the Secured Party.  The Debtor will furnish to the Secured
Party, from time to time, such statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Col­lateral and the financing contemplated hereby as Secured Party may
reasonably request, all in reasonable detail.




(b)

The Debtor shall continuously take all steps that are necessary or prudent to
protect the security interests of the Secured Party in the Collateral.




(c)

The Debtor shall defend the Collateral against the claims and demands of all
persons.




(d)

The Debtor shall deliver and pledge to the Secured Party, endorsed or
accompanied by instruments of assignment or transfer satisfactory to the Secured
Party, any instruments, documents and chattel paper which the Secured Party may
specify.




(e)

The Debtor shall keep and maintain the Collateral in good condition and repair
and permit the Secured Party and its agents to inspect the Collateral at any
reasonable time during normal business hours.  The Debtor shall be permitted to
make normal replacement of its fixed assets.




(f)

The Debtor shall comply, in all material respects, with all governmental
regulations applicable to the Collateral or any part thereof or to the operation
of the Debtor’s business; provided, however, that the Debtor may contest any
governmental regulation in any reasonable manner which shall not, in the
reasonable opinion of the Secured Party, adversely affect the Secured Party’s
rights or the priority of its security interest in the Collateral.




(g)

The Debtor shall pay promptly when due all taxes, assessments and governmental
charges or levies imposed upon the Collateral or in respect of its income or
profits therefrom, as well as all claims of any kind, except that no such charge
need be paid if (i) the validity thereof is being contested in good faith by
appropriate proceedings, (ii) such proceedings do not involve any danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein; and
(iii) such charge is ade­quately reserved against in accordance with generally
ac­cepted accounting principles.




(h)

The Debtor shall advise the Secured Party promptly, in reasonable detail, (i) of
any lien, security interest, en­cumbrance or claim made or asserted against any
of the Col­lateral, (ii) of any material change, substantial loss or
de­­preciation in the composition of the Collateral, and (iii) of the occurrence
of any other material adverse effect on the aggregate value, enforceability or
collectability of the Collateral or on the security interests created hereunder.




(i)

The Debtor shall give, execute and deliver and the Secured Party shall file or
record in the proper governmental offices, any instrument, paper or document
including, but not limited to, one or more financing statements under the UCC,
satisfactory to the Secured Party, or take any action which the Secured Party
may deem necessary or desirable in order to create, preserve, perfect, extend,
continue, modify, terminate or otherwise effect the security interests granted
pursuant to this Agreement, or to enable the Secured Party to exercise or
enforce any of its rights hereunder including, without limitation, upon the
occurrence of an Event of a Default, the establishment of one or more lockbox
accounts with the Secured Party or others who are, and in a manner which is,
satisfactory to the Secured Party.




(j)

The Debtor shall have the possession of the Collateral, except where expressly
otherwise provided in this Agreement or where possession of the Collateral is
required for perfection.  Where the Collateral is in the possession of a third
party, the Debtor will join with the Secured Party in notifying the third party
of the Secured Party’s security interest and obtaining an acknowledgment in an
authenticated record from the third party that it is holding the Collateral for
the benefit of the Secured Party.




(k)

In the event of a breach of any provision of this Agreement, the Debtor shall
pay, or reimburse the Secured Party, in the amount of all expenses (including
reasonable attorneys’ fees) incurred in any way in connection with the exercise,
defense or assertion of any of its rights or interests hereunder, the
enforcement of any provisions hereof or the management, preservation, use,
operation, main­tenance, collection, possession, disposition or enforcement of
any of the Collateral (all such expenses shall be treated as Secured Obligations
hereunder).





3




--------------------------------------------------------------------------------




(l)

Upon any failure of the Debtor to comply with its obligations above, the Secured
Party may, at its option, and without affecting any of its other rights or
remedies herein or as a secured party under the UCC, cause repairs or
modifications to be made to the Collateral, the cost of either or both of which
shall be a lien against the Collateral added to the amount of the indebtedness
secured hereby and payable on demand with interest at a per annum rate computed
on the same basis as the Secured Obligations.




(m)

The Debtor covenants with the Secured Party as follows: (i) without providing at
least thirty (30) days prior written notice to the Secured Party, the Debtor
will not change its name, its place of business or, if more than one, its chief
executive office, its mailing address or its organizational identification
number, if it has one, (ii) if the Debtor does not have an organizational
identification number and later obtains one, then the Debtor shall forthwith
notify the Secured Party of such organizational identification number, and (iii)
the Debtor will not change its type of organization or jurisdiction of
organization or the state where it is located without providing at least thirty
(30) days prior written notice to the Secured Party.




7.

Negative Covenants of the Debtor.  Without the prior written consent of the
Secured Party, the Debtor shall not:




(a)

Allow or permit any other security interest or lien to attach to any of the
Collateral, except those liens existing and perfected prior to the execution of
this Agreement and except in such instances where the Debtor has used its best
efforts to prevent such security interest or lien and the filing of such
security interest or lien is not within the Debtor’s control.




(b)

File, or authorize or permit to be filed, in any juris­diction, any financing
statement relating to any of the Collateral, unless the Secured Party is named
as sole secured party, except those interests already filed and in which case
the Secured Party’s consent shall not be unreasonably withheld, conditioned or
delayed.




(c)

Permit any of the Collateral to be levied upon under any legal process, except
in such instances where the Debtor has used its best efforts to prevent the same
and such levy is not within the Debtor’s control.




(d)

Permit anything to be done that may materially impair the value of any of the
Collateral or the security interest herein in­tended to be afforded by this
Agreement.




(e)

Make any sale or lease of any of the Collateral, license any of the Collateral,
or grant any other security interest in any of the Collateral, except as
expressly permitted in the hereby.




8.

Fixtures.  The Debtor will, if requested by the Secured Party, exercise its best
efforts to obtain waivers of lien, in form and substance satisfactory to the
Secured Party, from each mortgagee or lessor of real property (other than the
Secured Party) on which any of the Collateral is now or in the future located.




9.

Events of Default.  The Debtor shall be in default under this Security Agreement
upon the occurrence of an event of default under the Note or under this
Agreement (herein collectively referred to as “Events of Default”).  Such Events
of Default shall include, without limitation, the following:




(a)

Default in the due and punctual payment of any amount due under the Note; and
such default shall continue beyond the expiration of the applicable period of
grace stated therein, if any;




(b)

Default in payment or performance under any of the Secured Obligations,
including, without limitation, the Note and the Convertible Note , and such
default shall continue beyond the expiration of the applicable period of grace
stated therein, if any; or




(c)

Default in the due performance or observance of any covenant or provision of
this Agree­ment and such default shall continue beyond the expiration of the
applicable period of grace stated herein, if any.





4




--------------------------------------------------------------------------------




10.

Rights of Secured Party on Default.  Upon the occurrence of any Event of
Default, the Secured Party may declare all of the Secured Obligations to be
immediately due and payable and shall then have the remedies of a secured party
under the UCC or under any other applicable law including, without limitation,
the right to take possession of the Collateral, and in addition thereto, the
right to enter upon any premises on which the Collateral or any part thereof may
be situated and remove the same therefrom.  The Debtor shall make the Collateral
available to the Secured Party at Debtor’s customary place of business
operations.  Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Secured Party will give the Debtor at least ten (10) days prior written notice
by registered or certified mail at the address of the Debtor set forth above (or
at such other address as the Debtor shall specify in writing to the Secured
Party) of the time and place of any public sale thereof or of the place and time
after which any private sale or any other intended disposition thereof is to be
made.  Any such notice shall be deemed to meet any requirement hereunder or
under any applicable law (including the UCC) that reasonable notification be
given of the time and place of such sale or other disposition.  After deducting
all costs and expenses of collection, storage, custody, sale or other
disposition and delivery (including reasonable legal costs and attorneys’ fees)
and all other charges against the Collateral, the residue of the proceeds of any
such sale or disposition shall be applied to the payment of the Secured
Obligations in such order of priority as the Secured Party shall determine or
held in escrow to apply to any contingent obligations of the Debtor to the
Secured Party and any surplus shall be returned to the Debtor.  In the event
that the proceeds of any sale, lease or other disposition of the Collateral
hereunder are insufficient to pay all of the Secured Obligations in full, the
Debtor will be liable for the deficiency, together with interest thereon, at the
maximum interest rate provided in the Note and the cost and expenses of
collection of such deficiency, including (to the extent permitted by law),
without limitation, reasonable attorneys’ fees, expenses and disbursements.




11.

Rights of the Secured Party to Use and Operate Collateral, etc.  Upon the
occurrence of any Event of Default which is not cured within any applicable cure
period, but subject to the provisions of the UCC or other applicable law, the
Secured Party shall have the right and power to take possession of all or any
part of the Collateral and to exclude the Debtor and all persons claiming under
the Debtor wholly or partly therefrom, and thereafter to hold, store, and/or
use, operate, manage and control the same.  Upon any such taking of possession,
the Secured Party may, from time to time, at the expense of the Debtor, make all
such repairs, replacements, alterations, additions and improvements to and of
the Collateral as the Secured Party may deem proper.  In any such case, subject
as aforesaid, the Secured Party shall have the right to manage and control the
Collateral and to carry on the business and to exercise all rights and powers of
the Debtor in respect thereto as the Secured Party shall deem best, including
the right to enter into any and all such agreements with respect to the leasing
and/or operation of the Collateral or any part thereof as the Secured Party may
see fit; and the Secured Party shall be entitled, subject to the rights of prior
lienholders, to collect and receive all rents, issues, profits, fees, revenues
and other income of the same and every part thereof.  Such rents, issues,
profits, fees, revenues and other income shall be applied to pay the expenses of
holding and operating the Collateral and of conducting the business thereof, and
of all maintenance, repairs, replacements, alterations, additions and
improvements, and to make all payments which the Secured Party may be required
or may elect to make, if any, for taxes, assessments, insurance and other
charges upon the Collateral or any part thereof, and all other payments which
the Secured Party may be required or authorized to make under any provision of
this Agreement (including, but not limited to, legal costs and attorneys’ fees).
 The remainder of such rents, issues, profits, fees, revenues and other income
shall be applied to the payment of the Secured Obligations in such order of
priority as the Secured Party shall determine and any surplus shall be returned
to the Debtor.  Without limiting the generality of the foregoing, the Secured
Party shall have the right to apply for and have a receiver appointed by a court
of competent jurisdic­tion in any action taken by the Secured Party to enforce
its rights and remedies hereunder in order to manage, protect and preserve the
Collateral and continue the operation of the business of the Debtor and to
collect all revenues and profits thereof and apply the same to the payment of
all expenses and other charges of such receivership including the compensation
of the receiver and to the payment of the Secured Obligations as aforesaid until
a sale or other disposition of such Collateral shall be finally made and
consummated.




12.

Collection of Accounts Receivable, etc.  Upon the occurrence of any Event of
Default, the Secured Party may notify or may require the Debtor to notify
account debtors obligated on any or all of the Debtor’s accounts receivable,
whether now existing or hereafter arising, to make payment directly to the
Secured Party, and may take possession of all proceeds of any accounts in the
Debtor’s possession, and may take any other steps which the Secured Party deems
necessary or advisable to collect any or all accounts receivable or other
Collateral or proceeds thereof.




13.

Authorization to File Financing Statements.  The Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in the
State of New Hampshire any initial financing statements and amendments thereto
that (a) accurately describe  the Collateral, and (b) contain any other
information required by Part 5 of Article 9 of the UCC of such jurisdiction for
the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the Debtor is an organization, the type of
organization and any organization identification number issued to the Debtor,
and (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  The
Debtor agrees to furnish any such information to the Secured Party promptly upon
request.  The Debtor also ratifies its authorization for the Secured Party to
have filed in the State of New Hampshire any like initial financing statements
or amendments thereto if filed prior to the date hereof.





5




--------------------------------------------------------------------------------




14.

Waiver, etc.  The Debtor hereby waives presentment, demand and protest in
connection with this Agreement or the enforcement of the Secured Party’s rights
hereunder or in connection with any Secured Obligations or any Collateral;
consents to and waives notice of the granting of renewals, extensions of time
for payment or other indulgences to the Debtor or to any account debtor in
respect of any account receivable, or substitution, release or surrender of any
Collateral, the addition or release of persons primarily or secondarily liable
on any Secured Obligation or on any account receivable or other Collateral, the
acceptance of partial payments on any Secured Obligation or on any account
receivable or other Collateral and/or the settlement or compromise thereof.  No
delay or omission on the part of the Secured Party in exercising any right
hereunder shall operate as a waiver of such right or of any other right
hereunder.  Any waiver of any such right on any one occasion shall not be
construed as a bar to or waiver of any such right on any such future occasion.




THE DEBTOR AND THE SECURED PARTY MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
 DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF
THE SECURED PARTY RELATING TO THE ADMINISTRATION OF THE NOTE, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.




15.

Termination; Assignments, etc.   This Agreement and the security interest in the
Collateral created hereby shall be terminated when all of the Secured
Obligations have been indefeasibly, fully and finally paid and performed and a
final written discharge from the Secured Party has been delivered to the Debtor.
 In the event of a sale or assignment by the Secured Party of all or any of the
Secured Obligations held by it, the Secured Party may assign or transfer its
rights and interests under this Agreement in whole or in part to the purchaser
or purchasers of such Secured Obligations, whereupon such purchaser or
purchasers shall become vested with all of the powers and rights of the Secured
Party hereunder, and the Secured Party shall thereafter be forever released and
fully discharged from any liability or responsibility hereunder, with respect to
the rights and interests so assigned.   




16.

Miscellaneous.  




(a)

The powers conferred on the Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the safe custody of any Collateral in its possession
and the accounting for monies actually received by it hereunder, the Secured
Party shall not have any duty as to any Collateral or as to the taking of any
necessary steps to preserve any right of it or of the Debtor against other
parties pertaining to any Collateral.




(b)

No provision hereof shall be amended or modified except by a writing of
subsequent date hereto signed by the Secured Party and the Debtor.




(c)

Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.




(d)

This Agreement is assignable without restriction by the Secured Party but shall
not be assigned by the Debtor without the Secured Party’s prior written consent.
 This Agreement shall be binding upon and shall inure to the benefit of the
assigns and successors of the Secured Party and the Debtor.




(e)

No delay, failure to enforce, or single or partial exercise on the part of the
Secured Party in connection with any of its rights hereunder shall constitute an
estoppel or waiver thereof, or preclude other or further exercises or
enforcement thereof and no waiver of any default hereunder shall be a waiver of
any subsequent default.




(f)

This Agreement and the rights and obligations of the parties hereunder shall be
construed and its provisions interpreted under and in accordance with the laws
of the State of New Hampshire.




(g)

Upon receipt of an affidavit of a manager or officer of the Secured Party as to
the loss, theft, destruction or mutilation of the Note or any other security
document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of such Note or other
security document, Debtor will issue, in lieu thereof, a replacement note or
other security document in the same principal amount thereof and otherwise of
like tenor.





6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, acting by and through its duly authorized agents, the
parties hereto have executed this Security Agreement on this 19th day of June,
2015.




DEBTOR:




ENVIRONMART INDUSTRIES, INC.




 

_____________________________

By: S/ George Adyns                                   

Witness

       

George Adyns, President, duly authorized







SECURED PARTY:




THE RUSHCAP GROUP, INC.




 

______________________________

By: S/ Mark Shefts                               

Witness

       

Mark Shefts, duly authorized























7


